      Case 2:19-cv-20520-MCA Document 2 Filed 04/19/21 Page 1 of 2 PageID: 61




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
___________________________________
KENT LEROY CLARK,                   :
                                    :
            Petitioner,             :    Civ. No. 19-20520 (MCA)
                                    :
      v.                            :
                                    :
UNITED STATES OF AMERICA,           :    MEMORANDUM & ORDER
                                    :
            Respondent.             :
____________________________________:

         Petitioner, Kent Leroy Clark (“Petitioner” or “Clark”) is a federal prisoner proceeding

pro se with a motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255.

Petitioner is challenging his conviction and sentence entered by this Court in Crim. No. 90-12-

02.

         In accordance with Rule 4(b) of the Rules Governing Section 2255 Proceedings, see 28

U.S.C. § 2255 Rule 4(b), this Court must screen the § 2255 motion to determine whether

dismissal without an answer is warranted. In this case, Petitioner’s § 2255 motion is duplicative

as he has another ongoing action in this Court filed prior to this action that is challenging the

same conviction. Indeed, Petitioner is proceeding through counsel in Civ. No. 19-17214

challenging the same conviction, Crim. No. 90-12-02. In that case, as in this case, Petitioner

argues his conviction under 18 U.S.C. § 924(c) cannot stand. Thus, this case is summarily

dismissed as duplicative.

         It is worth noting in this action, Civ. No. 19-20520, Petitioner also includes a claim that

new scientific evidence renders the factual basis for the original jury verdict unreliable. Should

Petitioner wish to raise this claim in his previously filed action, counsel must do so on his behalf
    Case 2:19-cv-20520-MCA Document 2 Filed 04/19/21 Page 2 of 2 PageID: 62




in that action as this Court does not permit “hybrid” representation. 1 See, e.g., United States v.

Turner, 677 F.3d 570, 578 (3d Cir. 2012).

        Accordingly, IT IS on this 19th day of April, 2021,

        ORDERED Petitioner’s motion to vacate, set aside or correct his sentence pursuant to 28

U.S.C. § 2255 is summarily dismissed as it is duplicative of Petitioner’s ongoing litigation in

Civ. No. 19-17214; and it is further

        ORDERED the Clerk shall file this memorandum and order also in Civ. No. 19-17214;

and it is further

        ORDERED the Clerk shall serve this memorandum and order on Petitioner by regular

U.S. mail; and it is further

        ORDERED the Clerk shall mark this case as closed.



DATED: 4/19/21                                                 s/Madeline Cox Arleo
                                                               HON. MADELINE COX ARLEO
                                                               United States District Judge




1
 As a courtesy to Petitioner’s counsel in 19-17214, this Court shall order the Clerk to file this
memorandum and order in that case as well.
